Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to applicant arguments filled on 11/16/2022 for  application 17/815666.
Claims 1-21 have been canceled.
Claim 22, 30, and 36 have been amended.
Claims 22-39 have been added new.

Detailed Action
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paixao (US 2016/0180022 A1)

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paixao (US 2016/0180022 A1) in view of Jou et al. (US 2015/0205954 A1).

As per claim 22, a computer-implemented method for displaying an indication of non- compliant access to an electronic medical record (EMR) on a user interface, the method comprising: 
Paixao teaches:
receiving, by one or more processors of a patient privacy monitoring system, access data from at least one EMR access log, at least one EMR, and human resources (HR) data associated with a plurality of employees of a healthcare organization, the at least one EMR access log comprising a plurality of access events (Para. 3 wherein EMR audit log information is provided in real time. Para. 35 teaches wherein audit logs pertaining to access events are tracked and recorded. The events tracked include “includes information regarding timing of an access to a database of multiple databases of the EMR system, a type of the access, and a user initiating the access.” See also Fig. 4b wherein employee identifying information is displayed on a audit table). ; 
determining, by the one or more processors and based on the access data, at least one access event of the plurality of access events that constitutes a possible breach, the determining including (Para. 70 wherein alerts of potential fraudulent events is determined based on access events): 
detecting, by a data patterning component and based on the access data, at least one data pattern of access events by an employee group, the employee group including at least two employees (Para. 52 wherein “based on the analysis of the activity information that forms part of one or more audit logs in view of one or more defined/configured rules, events that are potentially indicative of fraud can be determined/identified”. Paixao does not explicitly teach wherein the employee group includes at least two employees, however Jou teaches this feature in Para. 9 wherein “ “monitoring of events associated with activities of said persons; identifying commonalities across said persons within the population; and at least partially propagating risk scores between said persons based on said identified commonalities.”); and 
Jou further teaches:
determining, by the data patterning component, the at least one access event by a subset of the employee group that is inconsistent to the at least one data pattern of access events (Para. 29 wherein “commonalities across persons within the population may be identified 430. For example a commonality may arise when two people work together on a project, interact or share information”.); and 
Paixao further teaches:
generating, by the one or more processors, an alert associated with the at least one access event, wherein the alert comprises a description of the at least one access event (Para. 70).
It would have been obvious to one of ordinary skill at the time of filling to combine the abnormal behavior and fraud detection based on electronic medical records as taught in Paixao with method and system for analyzing patterns of a group of people as taught in Jou. The well-known elements described are merely a combination of old elements, and in combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 23, Paixao teaches the computer-implemented method of claim 22, wherein the at least one data pattern of access events includes at least one threshold access time (Para. 37 wherein a threshold of acceptable behavior for a particular activity is taught. Para. Wherein activity information can be filtered by time range constraints).

As per claim 24, Paixao teaches the computer-implemented method of claim 23, the determining the at least one access event by the subset of the employee group further comprising: determining, by the data patterning component, that the at least one access event surpasses the at least one threshold access time (Para. 59-61 wherein deviation from expected time parameters is taught).

As per claim 25, Paixao in view of Jou teaches the computer-implemented method of claim 22. Paixao does not explicitly teach however Jou teahces wherein the employee group includes one or more of the plurality of employees that access a same at least one EMR within a threshold period of time (Para. 35 wherein “a user may deviate from a normal behavioural work pattern; a user may spend unusual amounts of time working with specific documents or specific applications; applications may be opened and/or closed in an unusual pattern and/or at unusual times; or an employee may unexpectedly access a number of sensitive data files outside the realm of their normal duties”). The motivation to combine references is the same as seen in claim 22.

As per claim 26, Paixao teaches the computer-implemented method of claim 22, the method further comprising: applying, by a rule applying component, one or more rules to the access data to filter the access data for the possible breach (Para. 59).

As per claim 27, Paixao teaches the computer-implemented method of claim 26, the one or more rules corresponding to detecting common data among the access data and the HR data (Para. 56 and 59-61 wherein access data of a plurality of employees is taught).

As per claim 28, Paixao in view of Jou teach the computer-implemented method of claim 22. Paixao does not explicitly teach however Jou teaches the determining the at least one access event by the subset of the employee group further comprising: determining, by the one or more processors, that the access data includes the at least one access event by an employee of the plurality of employees that surpasses an average access duration for the employee (Para. 35 wherein “a user may spend unusual amounts of time working with specific documents or specific applications; applications may be opened and/or closed in an unusual pattern and/or at unusual times; or an employee may unexpectedly access a number of sensitive data files outside the realm of their normal duties”). The motivation to combine refefences is the same as seen in claim 22.

As per claim 29, Paixao teaches the computer-implemented method of claim 22, the determining the at least one access event by the subset of the employee group further comprising: determining, by the data patterning component, that the access data includes the at least one access event by an employee of the plurality of employees from a workstation different from a usual workstation (Para. 58 wherein “having a list of all the actions being taken by the user is taught”. See also Para. 71 wherein “According to one embodiment, network view 808 collects information about devices, as well as users. For example, features like automatic device detection, or reputation included within FORTIGATE gateway products, for example, allow for the creation of dynamic rules that are user-based and/or device-based. Such rules are useful in connection with detecting bots, infected computers, servers etc”).

Claims 30-41 recite substantially similar limitations as seen above and are rejected for similar rationale as noted above.

Response to Arguments
Applicant's arguments with respect to the art rejection above have been considered but are moot in view of the new ground(s) of rejection. It is respectfully submitted that the Examiner has applied new passages and citations to amended claims at the present time. The Examiner notes that amended limitations were not in the previously pending claims as such, Applicant's remarks with regard to the application of all applied references to the amended limitations are addressed in the above Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAROUN P. KANAAN
Primary Examiner
Art Unit 3626



/MAROUN P KANAAN/Primary Examiner, Art Unit 3626